PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
InterDigital Patent Holdings, Inc.
Application No. 16/783,561
Filed: 6 Feb 2020
For: SYSTEM ENHANCEMENTS FOR ENABLING NON-3GPP OFFLOAD IN 3GPP
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.78(c), filed April 8, 2022, to accept an unintentionally delayed claim under 35 U.S.C. 119(e) for the benefit of priority to the prior-filed provisional application listed in the concurrently filed Corrected ADS Form (“ADS”).

The petition under 37 CFR 1.78(c) is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) is only applicable to those applications in which a proper benefit claim is filed after the expiration of the period specified in 37 CFR 1.78(a)(4).  In addition, the petition under 37 CFR 1.78(c) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 119(c) and 37 CFR 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

The petition does not comply with (1) above. 

With respect to (1) above: Ordinarily, amendments filed after the mailing of a final Office action are not entered unless approved by the examiner.  See MPEP 706.07(f), 714.12, 714.13. A notice of allowance was mailed in this application on February 24, 2022. The undersigned has consulted with Examiner Callahan, who has indicated that the proposed amendment to claim benefit of Application No. 61/701,262, filed September 14, 2012, raises new issues that would require further consideration and/or search. Therefore, the Office requires the submission of a Request for Continued Examination (“RCE”) as a pre-condition for acceptance of the late claim for benefit.

Petitioner is encouraged to file a renewed petition under 37 CFR 1.78(c) and a RCE accompanied by the required $2,000 undiscounted fee.  The submission component of the RCE can be the renewed petition under 37 CFR 1.78(c) and the currently filed ADS. Petitioner may wish to file an additional submission under 37 CFR 1.114, as well.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450


By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users may file via EFS-Web.

Telephone inquiries may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET